 BRISTOL HOSPITAL EMS
, LLC
 355 NLRB No. 120 
601
Bristol Hospital EMS, LLC 
and 
International Asso-
ciation of EMTS and Paramedics SEIU/NAGE.  
Cases 34ŒCAŒ12481 and 34ŒRCŒ2313
 August 24, 2010 
DECISION, CERTIFICATION OF 
REPRESENTATIVE, AND 
NOTICE TO SHOW CAUSE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND HAYES
 On December 24, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 354 NLRB No. 116.
1  Thereafter, the 
Respondent filed a petition for review in the United 
States Court of Appeals for th
e District of Columbia Cir-
cuit, and the Acting General Counsel filed a cross-

application for enforcement.  On June 17, 2010, the 
United States Supreme Cour
t issued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S. Ct. 2635, holding 
that under Section 3(b) of the Act, in order to exercise 
the delegated authority of the Board, a delegee group of 
at least three members must 
be maintained.  Thereafter, 
the Board issued an order se
tting aside the decision and 
order, and retained this case on its docket for further ac-
tion as appropriate. 
The National Labor Relations Board has consolidated 
these proceedings and delegated its authority in both pro-
ceedings to a three-member panel.
2   This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-

ing.  The Board™s December 24, 
2009 decision states that 
the Respondent is precluded from litigating any represen-
tation issues because, in releva
nt part, they were or could 
have been litigated in the prior representation proceed-
ing.  The prior proceeding, however, was also a two-

member decision and we do 
not give it preclusive effect. 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board's general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
prior to the issuance of this decision. 
 We have considered the postelection representation is-
sues raised by the Responden
t.  The Board has reviewed 
the record in light of the exceptions and briefs, and has 
adopted the Regional Director™s findings and recommen-

dations to the extent and for the reasons stated in the July 
23, 2009 Decision and Certification of Representative, 
which is incorporated herein by reference. 
CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for International Association of EMTs and 

Paramedics, NAGE/SEIU Local 5000, and that it is the 
exclusive collective-bargaining
 representative of the em-
ployees in the following appropriate unit: 
 All full-time and regular pa
rt-time EMT-P™s, EMT-I™s, 
EMT-Basics, Secretary III, and Wheel Chair Van At-
tendants, employed by the Employer at its 371 Terry-
ville Avenue, Bristol, Connecticut facility; but exclud-

ing other office clerical employees, the EMS Education 
Coordinator, EMS Supervisors, the BLS instructor, all 
other employees, and all guards, professional employ-

ees and supervisors as defined in the Act.  
 Notice to Show Cause 
As noted above, the Respondent has refused to bargain 
for the purpose of testing the validity of the certification 
of representative in the U.S. Courts of Appeals.  Al-

though Respondent™s legal position may remain un-
changed, it is possible that the Respondent has or intends 
to commence bargaining at this 
time.  It is also possible 
that other events may have occurred during the pendency 
of this litigation that the parties may wish to bring to our 
attention. 
Having duly considered the matter, 
1.  The Acting General Counsel is granted leave to 
amend the complaint on or before September 3, 2010, to 
conform with the current 
state of the evidence; 
2.  The Respondent™s answer to the amended com-
plaint is due on or before September 17, 2010; and 
3.  N
OTICE IS HEREBY GIVEN 
that cause be shown, in 
writing, on or before October 8, 2010 (with affidavit of 

service on the parties to this proceeding), as to why the 
Board should not grant the Acting General Counsel™s 
Motion for Summary Judgment.  Any briefs or state-

ments in support of the motion shall be filed by the same 
date. 
